

EXHIBIT 10.8
[legal319451v1kurtkane_image1.gif]


March 27, 2015




Via Email


Dear Kurt:
The Wendy’s Company is delighted to confirm the offer of employment for the
position of Chief Concept Officer on the terms stated below. For quick
reference, a few key points are also outlined in the attached term sheet. We
believe you will contribute to the Company’s overall success and trust that
Wendy’s will provide you with the career environment and opportunities you seek.
We look forward to you joining the team - your start date is May 4, 2015.


COMPENSATION AND BENEFITS. The following is a summary of your compensation and
benefits, but it does not contain all the details. The complete understanding
between the Company and you regarding your compensation and benefits is governed
by legal plan documents. If there is a discrepancy between the information in
this letter and the legal plan documents, the legal plan documents will prevail.
All forms of compensation referenced in this letter are subject to all
applicable deductions and withholdings.


1.
Base Salary. Your starting base annualized salary will be $425,000, paid on a
bi-weekly basis.

    
2.
Annual Incentive. You will be eligible to receive an incentive under the terms
and conditions of the incentive plan provided to similarly situated senior
officers of the Company, which currently provides for a target bonus of 75% of
your annual base salary, provided performance measures set by the Company are
achieved. Any bonus to which you are entitled in your initial year of employment
will be prorated based on the number of full fiscal periods you are employed
from your start date.



3.
Benefits. You shall be entitled to participate in any retirement, fringe
benefit, or welfare benefit plan of the Company on the same terms as provided to
similarly situated senior officers of the Company, including any plan providing
prescription, dental, disability, employee life, group life, accidental death,
travel accident insurance benefits and car allowance program that the Company
may adopt for the benefit of similarly situated officers, in accordance with the
terms of such plan. You will be eligible to participate in medical, dental,
vision and life insurance programs after 30 days of service.




Page 1

--------------------------------------------------------------------------------



4.
Executive Physical. Wendy’s wants to ensure that its leaders are provided with
comprehensive health exams to help them maintain their health and peak
performance. Wendy’s provides all officers of the company with the opportunity
to receive an Executive Physical and will cover up to $4,000 for an annual
executive physical exam.

5.
Vacation. You will be eligible for four weeks of vacation per year.

6.
Equity Award at Start Date. Upon commencement of your employment, you will be
eligible to receive a one-time award of restricted stock units with an award
value of $250,000. The restricted stock unit award will vest in full on the
third anniversary of the grant.



7.
2015 Equity Award. You will be eligible for a stock option award with an award
value of $350,000 on the date the Performance Compensation Subcommittee (the
“Subcommittee”) approves awards to other similarly situated senior executives of
the Company.



8.
Subsequent Equity Awards. Commencing in 2016, you will be eligible to receive
awards under the terms and conditions of the Company’s annual long-term
incentive award program in effect for other similarly situated senior executives
of the Company, subject to Subcommittee approval.



9.
Relocation Assistance. You are eligible for relocation assistance, and may elect
to have your relocation expenses: (i) paid in a lump sum in the amount of
$100,000, or (ii) covered by the Company through its third party service
provider, Cartus Corporation, subject to the provisions outlined in the
Relocation III Homeowners policy, a copy of which accompanies this letter.



10.
One-Time Sign-On Bonus. The Company will pay you a one-time sign-on bonus in the
lump sum amount of $100,000. This payment will be made in the next regular pay
cycle after you have completed 30 days of continued, active employment. Should
your employment with the Company be terminated voluntarily or for cause, within
one year of your hire date, you will be required to repay 100% of the after-tax
portion of the sign-on bonus.



11.
Severance. In the event the Company terminates your employment without cause or
within twelve (12) months following a change in control, you will be eligible
for severance and other benefits as provided in the Executive Severance
Addendum.

Such severance would be provided in exchange for your execution of a general
release of any and all claims concerning your employment and termination in
favor of the Company. You will not be entitled to severance in the event the
Company terminates your employment for cause or in the event you voluntarily
resign or terminate your employment with the Company.




CONFIDENTIAL INFORMATION NONCOMPETE/NONSOLICITATION/EMPLOYEE NO-HIRE. In
accepting this offer, and in consideration of this employment offer and/or
continued obligation and

Page 2

--------------------------------------------------------------------------------



promise to provide you with confidential information you agree to the
Non-Compete and Confidentiality Addendum attached hereto and incorporated
herein.
EMPLOYMENT AT WILL. By accepting the position on the terms stated, you
acknowledge that your employment is “at-will.” This means that you may resign
from the Company or the Company may end the employment relationship, at any
time, with or without cause, and with or without notice.


Please review the information contained in this letter. Once you have had an
opportunity to consider this letter, and provided you wish to accept the
position on the terms outlined, please return an executed copy of this letter to
me by April 3, 2015.


Should you have any questions, please do not hesitate to contact me.




Yours truly,
          


/s/ Scott A. Weisberg
THE WENDY'S COMPANY
Scott A. Weisberg
Chief People Officer




ACCEPTED AND AGREED:                


/s/ Kurt A. Kane         
Kurt A. Kane
    
March 31, 2015
Date    



Page 3

--------------------------------------------------------------------------------





KURT KANE
CHIEF CONCEPT OFFICER
 
 
 
PROVISION
TERM
      COMMENTS
Base Salary
$425,000/year
Reviewed annually.
Annual Incentive
Target annual bonus percentage equal to
75% of base salary
Company and individual performance assessed for each fiscal year relative to
pre-established performance measures.
2015 Equity Award
Value of $600,000
Delivered in two installments in 2015:
(1) $250,000 will be issued upon hire in the form of restricted stock units with
3-year cliff vesting;
(2) $350,000 will be issued in the form of stock options with the grant date to
be the date on which the Performance Compensation Subcommittee approves the
award.
Subsequent Equity Awards
 
Commencing in 2016, during your employment you are eligible to be granted awards
under the Wendy’s annual long-term award program in effect for other executives
of Wendy’s.
One-Time Signing Bonus
$100,000
Payable 30 days after employment has commenced and provided your employment
continues.
Benefits/Car Allowance
 
Benefits as are generally made available to other senior executives of Wendy’s,
including participation in Wendy’s health/medical and insurance programs and
$16,800/year car allowance, paid bi-weekly.
Vacation
Four weeks per year
 


Page 4

--------------------------------------------------------------------------------





EXECUTIVE SEVERANCE ADDENDUM
TO OFFER LETTER OF MARCH 27, 2015




SEVERANCE
Termination without Cause
Termination within 12 Months Following a Change in Control
Salary Continuation
•    18 months – base salary
•    18 months – base salary and target annual incentive
Annual Incentive
(Year of Termination)
•    Prorated; based on Company performance and paid at the same time payments
are made to active employees
•    Prorated; based on Company performance and paid at the same time payments
are made to active employees
Equity
•    Continued vesting of stock options and restricted stock units through
salary continuation period. Vested stock options would be exercisable for one
year after termination.
•    Pro rata vesting (through the date of termination) of performance units
would occur upon the conclusion of the performance period, based on actual
performance for the entire measurement period
•    Accelerated vesting of stock options and restricted stock units. Vested
stock options would be exercisable for one year after termination.
•    Vesting of performance units based on actual performance through the
termination date, if determinable; if undeterminable, full vesting of
performance units at target.




Page 5

--------------------------------------------------------------------------------





NON-COMPETE AND CONFIDENTIALITY ADDENDUM
TO OFFER LETTER OF MARCH 27, 2015


CONFIDENTIAL INFORMATION. You agree that you will not at any time during your
employment and anytime thereafter, divulge, furnish, or make known or accessible
to, or use for the benefit of anyone other than Wendy’s, its subsidiaries
affiliates and their respective officers, directors and employee, any
information of a confidential nature relating in any way to the business of
Wendy’s or its subsidiaries or affiliates, or any of their respective
franchisees, suppliers or distributors. You further agree that you are not
subject to any agreement that would restrict you from performing services to
Wendy’s and that you will not disclose to Wendy’s or use on its behalf, any
confidential information or material that is the property of a former employer
or third party.


NONCOMPETE/NONSOLICITATION/EMPLOYEE NO-HIRE. You acknowledge that you will be
involved, at the highest level, in the development, implementation, and
management of Wendy’s business strategies and plans, including those which
involve Wendy’s finances, marketing and other operations, and acquisitions and,
as a result, you will have access to Wendy’s most valuable trade secrets and
proprietary information. By virtue of your unique and sensitive position, your
employment by a competitor of Wendy’s represents a material unfair competitive
danger to Wendy’s and the use of your knowledge and information about Wendy’s
business, strategies and plans can and would constitute a competitive advantage
over Wendy’s. You further acknowledge that the provisions of this section are
reasonable and necessary to protect Wendy’s legitimate business interests.
    
You agree that during your employment with Wendy’s and either (x) in the event
your employment with Wendy’s is terminated “without cause”, for a period of
twenty-four (24) months following such termination, or (y) in the event your
employment with Wendy’s is terminated for cause, for a period of twelve (12)
months following such termination:


(i) in any state or territory of the United States (and the District of
Columbia) or any country where Wendy’s maintains restaurants, you will not
engage or be engaged in any capacity, “directly or indirectly” (as defined
below), except as a passive investor owning less than a two percent (2%)
interest in a publicly held company, in any business or entity that is
competitive with the business of Wendy’s or its affiliates. This restriction
includes any business engaged in drive through or food service restaurant
business where hamburgers, chicken sandwiches or entree salads are predominant
products (15% or more, individually or in the aggregate, of food products not
including beverages). Notwithstanding anything to the contrary herein, this
restriction shall not prohibit you from accepting employment, operating or
otherwise becoming associated with a franchisee of Wendy’s, any of its
affiliates or any subsidiary of the foregoing, but only in connection with
activities associated with the operation of such a franchise or activities that
otherwise are not encompassed by the restrictions of this paragraph, subject to
any confidentiality obligations contained herein;


(ii) you will not, directly or indirectly, without Wendy’s prior written
consent, hire or cause to be hired, solicit or encourage to cease to work with
Wendy’s or any of its subsidiaries or affiliates, any person who is at the time
of such activity, or who was within the six (6) month period preceding such
activity, an employee of Wendy’s or any of its subsidiaries or affiliates

Page 6

--------------------------------------------------------------------------------



at the level of director or any more senior level or a consultant under contract
with Wendy’s or any of its subsidiaries or affiliates and whose primary client
is such entity or entities; and


(iii) you will not, directly or indirectly, solicit, encourage or cause any
franchisee or supplier of Wendy’s or any of its subsidiaries or affiliates to
cease doing business with Wendy’s or subsidiary or affiliate, or to reduce the
amount of business such franchisee or supplier does with Wendy’s or such
subsidiary or affiliate.


For purposes of this section, “directly or indirectly” means in your individual
capacity for your own benefit or as a shareholder, lender, partner, member or
other principal, officer, director, employee, agent or consultant of or to any
individual, corporation, partnership, limited liability company, trust,
association or any other entity whatsoever; provided, however, that you may own
stock in Wendy’s and may operate, directly or indirectly, Wendy’s restaurants as
a franchisee without violating sections (i) or (iii).


If any competent authority having jurisdiction over this section determines that
any of the provisions is unenforceable because of the duration or geographical
scope of such provision, such competent authority shall have the power to reduce
the duration or scope, as the case may be, of such provision and, in its reduced
form, such provision shall then be enforceable. In the event of your breach of
your obligations under the post-employment restrictive covenants, then the
post-employment restricted period shall be tolled and extended during the length
of such breach, to the extent permitted by law.





Page 7